             Case 1:18-cv-05581-ER Document 18 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEXTILES FROM EUROPE, INC. d/b/a
VCNY HOME,

                           Plaintiff,
                                                                        ORDER
                   – against –
                                                                   18 Civ. 5581 (ER)
H&M HOME DESIGNS INC. and MORRIS
ALHALABI d/b/a H&M HOME DESIGNS INC.,

                           Defendants.

RAMOS, D.J.:
       On June 20, 2018, Textiles from Europe, Inc. ﬁled a complaint against H&M Home
Designs Inc. and Morris Alhalabi (“Alhalabi” and, collectively, “Defendants”) for trademark
infringement. Doc. 1. On August 17, 2018, Plaintiﬀ and Alhalabi each wrote to the Court
requesting an extension of time for Defendants to respond to the complaint because the parties
were working on a settlement. Docs. 15, 16. On August 20, 2018 the Court granted the parties
thirty days to ﬁnalize the settlement. Doc. 17. Since then, neither party has communicated with
the Court.
       �e parties are therefore ORDERED to provide the Court with a joint status report by
letter by November 18, 2020. Failure to comply with Court orders may result in sanctions,
including dismissal for failure to prosecute under Fed. R. Civ. P. 41(b).
       It is SO ORDERED.
Dated: November 4, 2020
       New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
